The Supreme Court affirmed the order of the Quarter Sessions on November 9th, 1874, in the following opinion:
Per Curiam.
The record in this case sets forth sufficiently, though not with great precision, that the viewers did their whole duty in the view, and in procuring releases, and considering the question of damages. When the substantiate of the law appear to have been correctly performed, too much nicety cannot be required of plain men, unaccustomed to technical accuracy. We perceive no substantial error, and therefore affirm the proceedings, and order of the Court of Quarter Sessions.